766 So. 2d 467 (2000)
Billy Curtis WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-3476.
District Court of Appeal of Florida, First District.
September 8, 2000.
Nancy A. Daniels, Public Defender, and David A. Davis, Assistant Public Defender, Tallahassee, Attorneys for Appellant.
Robert A. Butterworth, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, Attorneys for Appellee.
PER CURIAM.
Appellant, Billy Curtis Wright, appeals the trial court's denial of a motion to suppress evidence. At issue was Appellant's claim that he did not consent, or alternatively that he withdrew his consent, to a search of his person prior to the discovery of cocaine and paraphernalia in his pocket. At the evidentiary hearing the testimony of one of the officers was consistent with that of Appellant, i.e., Appellant tried to prevent the officer from searching his pocket. Although the trial court found generally that Appellant consented to the search, it failed to address whether Appellant withdrew his consent by grabbing his shirt pocket before the officer felt its contents.
Accordingly, we REVERSE and REMAND to the trial court to conduct a new hearing on the issue of whether Wright withdrew his consent to the search. See Phillips v. State, 707 So. 2d 774 (Fla. 2d DCA 1998).
BOOTH and BENTON, JJ., and SHIVERS, DOUGLASS B., Senior Judge, CONCUR.